Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4, line 3 recites “at further upstream side” which should be revised like “at a further upstream side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a thrust bearing that supports an axial weight of the rotor and the stator” which is not clear in context.  As can best be appreciated from the drawings and specification, the stator is fixed to a stationary pipe while the rotor is movably disposed within the stator.  Examiner can appreciate the support from the bearing towards the rotor but does not see how the weight of the stator and rotor are simultaneously supportable.  Examiner requests clarification and will assume for purposes of this examination only rotor support from the bearing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: turbulence generator in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corkill (US 3,677,665).
Claim 1:  Corkill discloses an oil field pump installed within a pipe that connects to an oil field (Figs. 1-4), the oil field pump being configured to feed accumulated extraction oil (see col. 3, line 34) in a 5predetermined direction (see Figs. 3-4, note upward flow direction arrows), the oil field pump comprising a rotor (note rotational elements associated with 46); a stator (note stationary elements associated with outer tubing 26) mounted on an outer circumference of the rotor; a flow path (note flow arrows in Figs. 3-4) for flow of the extraction oil that 10connects an area formed within the rotor (e.g., note area within 84 in Fig. 4) to an area formed between the rotor and the stator (note area around 77 in Fig. 3); a thrust bearing (72/74) that supports an axial weight of the rotor; a supply pipe (note annular supply passage downstream of 76) that supplies a portion of the 15extraction oil in the flow path to the thrust bearing; and a filter (76) that is installed further upstream on the flow path than the supply pipe along a flow direction of the extraction oil, and traps foreign matter (Fig. 3, Examiner noting that filter’s purpose will be to trap foreign matter).
Claim 2:  Corkill further discloses that the supply pipe branches from the flow path (Fig. 3), and the filter (76) is installed along the flow direction of the extraction oil in the flow path at a branching position of the flow path and the supply pipe (Fig. 3).
Claim 3:  Corkill further discloses that the branching position is a junction between the stator and the rotor of the flow path (Fig. 3, see area around/below 78).
Claim 5:  Corkill further discloses a turbulence generator (note rotating nozzle at 83) installed at the inlet of the flow path for the rotor and that generates a turbulent flow in a flow of an operating oil (Fig. 3).  
Claim 7:  Corkill further discloses that the filter is a plate member (inasmuch as Applicant’s cylindrical filter member depicted in Fig. 3 is a plate member in the cross-sectional sense, so also is Corkill’s plate member) formed with through holes (present in a filter to allow fluid to pass) penetrating through a thickness direction.
Claim 8:  Corkill further discloses that the thrust bearing includes a protrusion part (72) fixed to the outer circumference of the rotor and rotating as one piece with the rotor, and a facing part (70) fixed to the stator and facing opposite a surface of the protrusion part in the 20axial direction, and the extraction oil is filled between the protrusion part and the facing part (via 73).
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Head (US 10,801,313).
Claim 1:  Head discloses an oil field pump installed within a pipe that connects to an oil field (Figs. 1-2, note “wellbore environments” in col. 1, line 21), the oil field pump being configured to feed accumulated extraction oil (see col. 1, line 28, “well fluid” and “cleaned oil” in col. 1, line 49) in a 5predetermined direction (see Figs. 1-2, note upward flow direction arrow at 9/14), the oil field pump comprising a rotor (note rotational elements associated with 3); a stator (note stationary elements associated with 1/6) mounted on an outer circumference of the rotor; a flow path (Path) for flow of the extraction oil that 10connects an area formed within the rotor (Area A) to an area formed between the rotor and the stator (Area B); a thrust bearing (one of 4/5) that supports an axial weight of the rotor; a supply pipe (note annular supply passage around 21) that supplies a portion of the 15extraction oil in the flow path to the thrust bearing (this pipe around 21 will eventually supply oil towards both 4/5); and a filter (17) that is installed further upstream on the flow path than the supply pipe along a flow direction of the extraction oil, and traps foreign matter (Fig. 1, Examiner noting filter’s purpose will be to trap foreign matter).

    PNG
    media_image1.png
    616
    611
    media_image1.png
    Greyscale

Claim 4:  Head further discloses that the filter (17) is fixed to the stator in a state capable of vibration (note fixed position of 17) at further upstream side than the inlet of the flow path for the rotor (Fig. 1).  
Claim 5:  Head further discloses a turbulence generator (note that 21/22 will create a turbulent flow) installed at the inlet of the flow path for the rotor and that generates a turbulent flow in a flow of an operating oil (Fig. 1).
Claim 6:  Head further discloses that the turbulence generator has a blade or vane shape (note blade/vane shapes of 21/22), and installed at a plurality of positions along a rotational direction (Fig. 1)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746